 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1653 
In the House of Representatives, U. S.,

September 23, 2010
 
RESOLUTION 
Returning several measures to the Senate. 
 
 
 
1. 
(a)Each of the bills and the amendment of the Senate specified in subsection (b)— 
(1)in the opinion of this House, contravenes the first clause of the seventh section of the first article of the Constitution of the United States and is an infringement of the privileges of this House; and 
(2)shall be respectfully returned to the Senate with a message communicating this resolution. 
(b)The bills and amendment of the Senate specified in this subsection are as follows: 
(1)The Senate amendment to H.R. 5875. 
(2)S. 951. 
(3)S. 1023. 
(4)S. 2799. 
(5)S. 3162. 
(6)S. 3187. 
 
Lorraine C. Miller,Clerk.
